internal_revenue_service index number r number release date cc dom corp plr-118975-98 date distributing controlled controlled controlled f m c1 c2 c3 state x manufacturer license business b plr-118975-98 date a date b a b c d f g h z - - this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date date and date the information submitted for consideration is summarized below distributing a state x corporation uses the accrual_method of accounting and has a calendar tax_year distributing has been a subchapter_s_corporation since date a which is prior to date distributing’s only class of outstanding_stock consists of a shares of common voting_stock f and f’s wife m own b shares f and m gifted the remaining shares equally to c1 c2 and c3 their children on date b distributing is engaged in the ownership and operation of c manufacturer licenses business a and business b f is a licensed z for each manufacturer license currently owned by distributing c1 c2 and c3 are licensed zs for each of their own manufacturer licenses however c1 c2 and c3 also work for distributing in the operations of its manufacturer licenses but are not licensed zs for the manufacturer licenses owned by distributing m is not active in the operations of the manufacturer licenses plr-118975-98 - - we have received financial information which indicates that business a and business b each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years under manufacturer’s z rules if f does not remain active in distributing’s manufacturer license operations distributing could not continue to own and operate the c manufacturer licenses further the licensed z must own not less than d of each manufacturer license f is experiencing very serious health problems which is seriously undermining his ability to actively manage and operate distributing’s manufacturer licenses furthermore manufacturer will not license c1 c2 or c3 as to all the c licenses owned by distributing accordingly to enable satisfaction of manufacturer’s z requirements and maintain ownership of distributing’s manufacturer licenses in light of f’s serious health conditions and inability to work the following has been proposed i ii iii iv f and m will gift f of the stock of distributing to each of c1 c2 and c3 immediately after this step f and m will own g of distributing and c1 c2 and c3 will each own h of distributing distributing will form controlled controlled and controlled each a controlled_corporation and together the controlled corporations as wholly owned subsidiaries the controlled corporations will be state x corporations use the accrual_method of accounting and have a calendar taxable_year distributing will contribute each of its c manufacturer licenses including associated business_assets to one of the controlled corporations in exchange for all of the stock of the respective controlled_corporation and the assumption by each of certain liabilities the manufacturer licenses will be allocated among the controlled corporations so that each controlled_corporation has the same value distributing will distribute a g of the stock of each controlled_corporation to f and m b d of the stock of controlled to c1 c d of the stock of controlled to c2 and d d of the stock of controlled to c3 the division of the manufacturer licenses among the controlled corporations in step iii above will be made based on c1’s c2’s or c3’s involvement in that manufacturer license each controlled_corporation will elect subchapter_s status plr-118975-98 - - following the proposed transaction manufacturer will approve c1 c2 and c3 as a licensed z for the manufacturer licenses held by their respective controlled_corporation that each received in step iv above distributing will continue operating business b the taxpayers have made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction each controlled_corporation will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business a conducted by distributing prior to the consummation of the transaction distributing will continue the active_conduct of business b independently and with its separate employees d the distribution of the stock of each controlled_corporation is carried out for the following corporate business purposes to enable satisfaction of manufacturer’s z requirements and maintain ownership of distributing’s manufacturer licenses in light of f’s serious health conditions and inability to work the distribution of the stock of each controlled_corporation is motivated in whole or in substantial part by this corporate business purposes e there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or any controlled_corporation after the transaction f there is no plan or intention by distributing or any controlled_corporation directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 g there is no plan or intention to liquidate distributing or plr-118975-98 - - any controlled_corporation to merge any corporation with any other corporation or to sell or otherwise dispose_of the assets of distributing or any controlled_corporation after the transaction except in the ordinary course of business h the total adjusted bases and the fair_market_value of the assets transferred to each controlled_corporation by distributing each equals or exceeds the sum of the liabilities assumed by each controlled_corporation plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred i there is no property for which any investment_credit has been taken and to which recapture applies because the recapture_period has expired j no intercorporate debt will exist between distributing and any controlled_corporation at the time of or subsequent to the distribution of each controlled_corporation k payments made in connection with all continuing transactions if any between distributing and any controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length payments made in connection with all continuing transactions if any between any of the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code m distributing is an s_corporation within the meaning of sec_1361 each controlled_corporation will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of distributing or any controlled_corporation n the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of plr-118975-98 - - distributing or any controlled_corporation or stock possessing or more of the total value of all classes of stock of distributing or any controlled_corporation o at no time during the period that distributing has been an s_corporation did it acquire any asset in a transaction in which distributing’s basis in such asset was determined in whole or in part by reference to a c corporation’s basis in the asset or any other_property based solely on the information submitted and representations made we hold as follows the transfer by distributing of the manufacturer licenses including associated business_assets to each controlled_corporation in exchange for all the stock of each controlled_corporation and the assumption of certain liabilities as described above followed by the distribution of a g of the stock of controlled to f and m and d of the stock of controlled to c1 b g of the stock of controlled to f and m and d of the stock of controlled to c2 and c g of the stock of controlled to f and m and d of the stock of controlled to c3 will each be a reorganization within the meaning of sec_368 respectively distributing and each controlled_corporation respectively will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the manufacturer licenses including associated business_assets subject_to liabilities to each controlled_corporation in exchange for all the stock of each controlled_corporation as described above sec_361 and sec_357 each controlled_corporation will recognize no gain_or_loss on the receipt of the respective manufacturer licenses including associated business_assets in exchange for its stock as described above sec_1032 each controlled corporation's basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 each controlled corporation's holding_period in the assets received in the transaction will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of each controlled_corporation to the plr-118975-98 - - distributing shareholders as described above sec_361 the distributing shareholders will recognize no gain_or_loss and no amount will be included in their income upon the receipt of the controlled corporations' stock as described above sec_355 the basis of the stock of each controlled_corporation and distributing in the hands of the distributing shareholders after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 sec_358 a distributing shareholder's holding_period of the controlled_corporation s ' stock received in the transaction will in each instance include the holding_period of the distributing stock with respect to which the distribution is made provided that they held their distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and each controlled_corporation will be made under sec_1_312-10 the momentary ownership by distributing of the stock of each controlled_corporation in connection with the reorganization will not in and of itself make each controlled_corporation ineligible to elect to be an s_corporation for its first taxable_year provided that each controlled_corporation meets the other requirements under sec_1361 distributing's consent to each controlled corporation's election to be an s_corporation is not required the s_corporation_election to be made by each controlled_corporation immediately following the respective distribution of each controlled_corporation will not subject each controlled_corporation to be taxed under sec_1374 because for purposes of this determination each controlled_corporation and distributing the predecessor of each controlled_corporation are to be treated as one corporation and such corporation made its s election before date sec_1374 and b of pub_l_no we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed plr-118975-98 - - transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning the tax consequences of step i this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent the affected taxpayers must attach a copy of this letter to their federal_income_tax returns for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
